DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 20 December 2021 has been entered.
 
Examiner Notes
The Examiner notes that any objection and/or rejection previously set forth in the Final Office Action filed 21 September 2021 and not repeated herein is overcome and hereby withdrawn. 

Claim Objections
Claim 15 is objected to because of the following informalities: in light of the amendment made to claim 1, claim 15 is unnecessarily wordy with regards to a polyamide selected from B or C.  The Examiner suggest amending claim 15 so as to recite “…wherein the polyamide of the first outer layer is selected from the group consisting of PA11, PA12, PA610, PA612, PA1012, the corresponding copolyamides thereof, and mixtures thereof.”

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 1, 4, 6, 8-13, 15, 17-19, 21-23, 26, and 27 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites “the inner layer comprises at least one aliphatic polyamide or more than 75% of aliphatic units” in lines 6 and 7 and “the at least one first outer layer comprises least one aliphatic polyamide or more than 75% of aliphatic units” in line 13 which renders the claim indefinite as it is unclear if the 75% of aliphatic units is limited to those in a polyamide resin or if 75% of aliphatic units may be present in the form of another type of polymer (i.e. a polyolefin or polyester for instance). The Examiner suggests amending the claim so as to recite “the inner layer comprises at least one aliphatic polyamide which is of an aliphatic type or which comprises more than 75% of aliphatic units” and “the at least one first outer layer comprises at least one aliphatic polyamide which is of an aliphatic type or which comprises more than 75% of aliphatic units”. This suggested claim language is similar to that found in claim 22.  Appropriate action is required.  For the purpose of examination, the Examiner will interpret claim 1 as if it recites the suggested claim language. 
Additionally, claim 1 recites “wherein the outer layer is located” in line 11 which renders the claim indefinite as it is unclear if the term “the outer layer” is referring to the first or second outer layer.  For the purpose of examination the Examiner will interpret the term “the outer layer” as referring to the first outer layer.  Appropriate action is required. Claims 4, 6, 8-13, 15, 17-19, 21-23, 26, and 27 are rejected for depending from indefinite claim 1.
Claim 8 recites “wherein the second binder layer is located between the outer layer and the first barrier layer” which renders the claim indefinite because it does not specify which outer layer is being referred to.  It is noted that claim 1 from which claim 8 depends recites the presence of a first and a second outer layer.  For the purpose of examination, the Examiner will interpret either the first or the second outer layer a reading on the claimed outer layer.  Appropriate action is required.
Claim 11 recites the term “the second barrier layer” for which there is no antecedent basis as there is no second barrier layer introduced in either claims 1, 8, or 11.  For the purpose of examination, the Examiner will interpret claim 11 as if there is antecedent basis for the claimed second barrier layer.  Appropriate action is required.

Claim 4 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 4 does not further limit the at least one first outer layer as claim 1 recites “wherein the first outer layer comprises plasticizer in a proportion of 0% to 5% by weight relative to the total weight of the composition of the at least one first outer layer”.    Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims XXX are rejected under 35 U.S.C. 103 as being unpatentable over Zimmer et al., US 2014/0246111 (“Zimmer”)(previously cited) in view of Smith et al., US 6,652,939 (“Smith”) (newly cited) and Rosenberg et al., US 2017/0074427 (“Rosenberg”)(previously cited).
Regarding claims 1, 21, and 27, Zimmer discloses a multilayer tubular pipe which is suitable for transporting fuel [abstract, 0005-0012, 0023]. The pipe comprises the following layer arrangement, in order, from the inside to the outside [0006-0010], 0013, 0017-0021]: 
	
	An innermost layer having a thickness between 0.1 and 0.3 mm,
	A first support layer having a thickness between 0.5 and 0.8 mm,
	A barrier layer having a thickness between 0.1 and 0.2 mm,
	A second support layer having a thickness between 0.15 and 0.35 mm,
	An outer layer having a thickness between 0.1 and 0.3 mm.

The innermost layer may be formed from a polyamide [0006, 0010] and the first and second support layers are formed from PA6 [0014, 0016]. The outer layer may be formed from, inter alia, PA1012 [0021]. Zimmer teaches that adhesive layers may be disposed between innermost layer and the first support layer [0014] as well as between the second support layer and the outer layer [0020]. The barrier layer is formed from an EVOH resin [0019].  As such, Zimmer reasonably teaches a pipe having the following layer arrangement (inside to outside):
	
	A 0.1 and 0.3 mm thick polyamide innermost layer,
	A first adhesive layer,
	A 0.5 and 0.8 mm thick first support layer formed from PA6,
	A 0.1 and 0.2 mm thick barrier layer formed from EVOH, 
	A 0.15 and 0.35 mm thick second support layer formed from PA6,
	A second adhesive layer,
	A 0.1 to 0.3 mm thick outer layer formed from PA1012.

Zimmer does not teach or suggest that any of the layers comprise a plasticizer and therefore teaches a pipe in which the layers below the barrier layer are free of plasticizer. Regarding the first adhesive layer, Zimmer teaches forming it form a blend comprising PA6 and the polyamide resin of the innermost layer [0014]. Regarding the second adhesive layer, Zimmer teaches forming it form a blend comprising PA6 and the polyamide resin of the outer layer [0019].
Zimmer is silent regarding the thickness of the adhesive layers and the inner layer comprising PA610, PA612, or PA1012.
Smith discloses a multilayer fuel pipe comprising polyamide inner and outer layers and an intermediate barrier layer (abstract, col. 2 lines 27-34, col. 3 line 47-col. 5 line 9, Fig. 1-8, claims 1-3).  Smith teaches that the polyamide inner layer may be formed from, inter alia, PA610 (claim 3).
Rosenberg discloses a multilayer fuel pipe comprising polyamide inner and outer layers and an intermediate EVOH barrier layer [abstract, 0001, 0007-0009].  The tube further comprises polyamide adhesive layers [0027].  Rosenberg teaches a suitable adhesive layer thickness is 0.05 mm [0027].
Zimmer and Smith are both directed towards a pipe comprising an inner polyamide layer wherein the pipe is suitable for transporting fuel.  It would have been obvious to one of ordinary skill in the art at the time the instant application was effectively filed to have formed the innermost polyamide layer of the pipe of Zimmer from PA610 because, as is taught by Smith, PA610 was art recognized to be a suitable polyamide resin material for forming the inner layer of fuel pipes (see MPEP 2144.07).
Zimmer and Rosenberg are both directed towards multilayer fuel pipes comprising polyamide inner and outer layer, an EVOH barrier layer and adhesive layers. It would have been obvious to one of ordinary skill in the art at the time the instant application was effectively filed to have formed the first and second adhesive layers of the fuel pipe of Zimmer so as to be 0.5 mm thick as taught by Rosenberg because such an adhesive layer thickness was recognized in the art of multilayer fuel pipes to be suitable.  
The pipe of modified Zimmer would have had the following layer arrangement:

	A 0.1 and 0.3 mm thick innermost layer formed from PA610,
	A 0.05 mm thick first adhesive layer formed from PA6 and PA610,
	A 0.5 and 0.8 mm thick first support layer formed from PA6,
	A 0.1 and 0.2 mm thick barrier layer formed from EVOH, 
	A 0.15 and 0.35 mm thick second support layer formed from PA6,
	A 0.05 mm thick second adhesive layer formed from PA6 and PA1012,
	A 0.1 to 0.3 mm thick outer layer formed from PA1012.

wherein none of the layers comprise a plasticizer. The innermost layer and barrier layer would have read on the claimed inner layer and first barrier layer.  The first adhesive layer would have read on the claimed first binder layer.  The second support layer and outer layer would have read on the claimed first and second outer layers.
Regarding claim 4, since Zimmer does not teach or suggest that any of the layers are required to comprise a plasticizer, modified Zimmer reasonably teaches a pipe in which the second support layer (i.e. the first outer layer) does not comprise a plasticizer. 
Regarding claim 8, the second adhesive layer of the pipe of modified Zimmer  which would have been arranged between the outer layer and the barrier layer reads on the claimed second binder layer.
Regarding claim 9, the PA610 of the innermost layer of the pipe of modified Zimmer reads on the claimed totally aliphatic polyamide.
Regarding claim 15, in an alternative interpretation of the teachings of the modified Zimmer, the second adhesive layer may reasonably be interpreted as reading on the claimed first outer layer.  As is noted above, modified Zimmer reasonably teaches a second adhesive layer comprising PA6 and PA1012.  The PA1012 in the second adhesive layer would have read on the claimed PA1012.
Regarding claim 17, given that essentially any material is thermally conductive, the PA6 resin of the first support layer is conductive as claimed.
Regarding claim 18, the blend of PA6 and PA610 of the first adhesive layer of the pipe of modified Zimmer would have read on the claimed binary mixture of PA6 and PA610.
Regarding claim 22, the outer layer, second adhesive layer, barrier layer, first adhesive layer and innermost layer of the pipe of modified Zimmer would have read on the five layers of the claimed structure comprising a second outer layer, a second binder layer, a first barrier layer, a first binder layer, and an inner layer.

Claims 6 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Zimmer in view of Rosenberg and Smith as applied to claims 1 and 8 above, and further in view of Jacques et al., US 2003/0220449 (“Jacques”)(previously cited).
Regarding claims 6 and 23, as is described above, Zimmer teaches a multilayer motor vehicle fuel tube which renders obvious the tube of claim 1. Additionally, Zimmer teaches that the outer layer may be formed from PA12 [0021].  Zimmer is silent regarding the outermost layer comprising a plasticizer.
Jacques discloses a polyamide-based composition which is suitable for use in motor vehicle fuel hoses wherein the composition exhibits very good resistance to
ageing resulting from exposure to under bonnet temperatures [abstract, 0009-0015].
The composition comprises 70 to 96 wt% of a polyamide, 4 to 10 wt% of a plasticizer,
and 0 to 25 wt% of an NBR or H-NBR elastomer [abstract, 0009-0015]. The polyamide
may be, inter alia, PA12 [abstract, 0010]. 
Zimmer and Jacques are both directed towards motor vehicle fuel tubes comprising a layer formed from PA12. It would have been obvious to one of ordinary skill in the art at the time the instant application was effectively filed to have modified the fuel tube of Zimmer by forming the outermost layer from the composition taught by Jacques with the expectation of improving the heat ageing resistance of the outermost layer. The outermost layer of the resulting multilayer tube would have comprised from 4 to 10 wt% of a plasticizer. Since the other layers of the tube taught by Zimmer are not disclosed as comprising a plasticizer, the outermost layer of the tube of modified Zimmer would have been the only layer comprising a plasticizer as recited in claim 6. The range of amount of plasticizer in the outermost layer would have overlapped, and therefore rendered obvious, the range of amounts recited in claim 23.

Claims 10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Zimmer in view of Rosenberg and Smith as applied to claim 1 above, and further in view of Benoit et al., FR 2925865 (“Benoit”)(previously cited).
Regarding claims 10 and 13, as is described above, Zimmer teaches a tube which meets the limitations of claim 1. Zimmer is silent regarding the tube comprising second barrier layer.
Benoit discloses a multilayer fuel tube comprising (in order) a first aliphatic polyamide enduring layer, a first binder layer, an EVOH resin second barrier layer, a PPA first barrier layer and a second binder layer, and a second aliphatic polyamide layer [0002, 0007, 0012, 0020, 0022, 0025, 0026]. Benoit teaches that the combination of the first and second barrier layers enlarges the possibilities of where the tube can be used regardless of the percentage of alcohol in the fuel [0027].
Zimmer and Benoit are both directed towards multilayer fuel tubes comprising an inner and outer polyamide layer, binder layers, and a barrier layer. It would have been obvious to one of ordinary skill in the art at the time the instant application was effectively filed to have modified the tube of Zimmer with the teachings Benoit by incorporating a PPA resin barrier layer immediately adjacent to the EVOH resin barrier layer in order to enlarge the possibilities of use of the tube. The barrier layer comprising the PPA resin in the resulting tube would have read on the second barrier layer recited in claims 10 and 13. 
While modified Zimmer does not specifically teach which barrier layer is disposed towards the inner and/or outer surface of the tube, there are only two possibilities; the first barrier layer disposed towards the inner surface or the second barrier layer disposed near the inner surface. The Examiner notes the MPEP 2143 (I)(E) establishes that it is prima facie obvious to try choosing from a finite number of identified, predictable solutions with a reasonable expectation of success. In the instant case, there are only two arrangement available. Additionally, it is noted that given that both the first and second barrier layers are disclosed by the prior art as being for the purpose of providing barrier properties to a fuel tube As such, there is a reasonable expectation of success that either arrangement would successfully lead to a functional fuel tube. Furthermore, it is noted that there is no evidence of record which demonstrates that there is any criticality associated with the claimed layer arrangement. As such, the Examiner reasonably concludes that the instantly claimed arrangement of first and second barrier layers is merely an obvious embodiment of the teachings of the instantly applied prior art. 

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Zimmer in view of Rosenberg and Smith as applied to claim 1 above, and further in view of Sato et al., US 2017/0348941 ("Sato")(previously cited).
Regarding claims 11 and 12, as is described above Zimmer as modified with Rosenberg and Smith teaches a multilayer pipe which meets the limitations of claim 1.  Modified Zimmer is silent regarding the ethylene content of the EVOH resin of the barrier layer as well as the presence of an impact modifier in the composition of the barrier layer. 
Sato discloses a multilayer fuel pipe comprising an aliphatic polyamide layer disposed adjacent a barrier layer [abstract, 0001, 0004, 0051, 0078, 0084]. The barrier layer is formed from a barrier resin composition comprising an EVOH resin and a semi-aromatic polyamide resin wherein the EVOH resin comprises from 15 to 60 mol% of ethylene [0051, 0054]. The barrier layer is disclosed as having good barrier properties, burst resistance, and heat resistant as well as being excellent in terms of impact resistance properties [0051].
Modified Zimmer and Sato are both directed towards multilayer fuel pipes comprising an aliphatic polyamide layer adjacent to an EVOH resin-containing barrier layer. It would have been obvious to one of ordinary skill in the art at the time the instant application was effectively filed to have utilized the barrier resin composition taught by Sato to form the barrier layer of the tube of Zimmer with the expectation of producing a fuel tube having good barrier properties, burst resistance, and heat resistance as well as excellent impact resistance properties. The EVOH resin of the barrier layer of the resulting tube would have had an ethylene content range which overlaps, and therefore renders obvious, the range recited in claim 11 (see MPEP 2144.05). The semi-aromatic polyamide component of the barrier layer would have read on the impact modifier of claim 12.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Zimmer in view of Rosenberg and Smith as applied to claims 1 and 8 above and further in view of Amouroux et al., US 2007/0059469 (“Amouroux”)(newly cited).
Regarding claim 19, as is described above, Zimmer as modified with the teachings of Rosenberg and Smith teaches a pipe which meets the limitation of claim 1. Additionally, Zimmer teaches that the outer layer may be formed from PA12 [0021].
Modified Zimmer is silent regarding the pipe comprising a layer comprising a polyamide, an impact modifier, and at least one other additive.
Amouroux discloses a multilayer fuel pipe comprising an outer layer which may be formed from PA12 [abstract, 0002, 0009-0015].  Amouroux teaches that the composition of the outer layer may additionally comprise from 0 to 30 wt% of at least one (i.e. includes both) of an impact modifier and a plasticizer [0024-0026].
Zimmer and Amouroux are both directed towards multilayer fuel pipes comprising an outer layer which may be formed from PA12. It would have been obvious to one of ordinary skill in the art at the time the instant application was effectively filed to have modified the outer layer of the pipe of Zimmer with the teachings of Amouroux by incorporating from 0 to 30 wt% of an impact modifier and a plasticizer with the expectation of improving the impact strength and plasticity of the outer layer.  The impact modifier and plasticizer in the resulting outer layer would have read on the claimed impact modifier and least one other additive.
Allowable Subject Matter
Claim 26 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claims 1, 4, 6, 8-13, 15, 17-19, and 21-27 filed 20 December 2021 have been considered but are moot in light of the new grounds of rejection set forth above which were necessitated by the amendments made to claim 1. 
On pages 11 and 12 of the remarks Applicant asserts that the amendments made to claim 1 overcome the previous rejection of the claims for not being patentably distinct from claims 1, 4, 6-19, 21-23, 26, and 27 of applications 15/558,358 and claims 1 and 5 of application 15/558/365.  The Examiner agrees with Applicant’s assertions and hereby withdraws the previously indicated double patenting rejections.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEE E SANDERSON whose telephone number is (571)270-1079. The examiner can normally be reached M-F: 8:30AM to 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on (571)272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LEE E SANDERSON/           Primary Examiner, Art Unit 1782